 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOil, Chemical & Atomic Workers International Unionand its Local 4-449, AFL-CIO and Anchortank,Inc. Case 23-CC-713September 22. 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND MURPHYOn May 1, 1978, Administrative Law Judge RalphWinkler issued the attached Decision in this proceed-ing. Thereafter, the Charging Party and counsel forthe General Counsel filed exceptions and briefs insupport thereof. Respondents filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.The complaint alleged, Itter alia, that a patrol boat used by the Union topicket when Anchortank was present on Dock 16 continued circling anoceangoing vessel after it departed the dock. The General Counsel argues inhis brief in support of exceptions that the circling continued as a tug ap-proached the vessel: that at that time there was no dispute with either the tugor the vessel; and that the presence of the picketing patrol boat was anattempt to induce the tug to refuse to perform services for the vessel.The facts show that about I a.m.. on September 27. a vessel that had beenservicing Anchortank at Dock 16 cast off and drifted away from the dockThere was no signal that it was departing (On subsequent occasions vesselsblew their whistles to indicate they were leasing the dock.) Nible. Respon-dent's International representative, was in the picketboat and was not imme-diately aware that the vessel had cast off After a few minutes he noticed thatthe vessel had left the dock and discontinued picketing. Joe Gaston, GeneralCounsel's witness, said that he observed the picket sign for about 5 minutesafter the vessel left the dock. The vessel was between the picketboat and theslip designated for the picketboat. and the picketboat remained in the chan-nel, on the channel side of the vessel, for 10 minutes. During that time, atugboat approached the vessel. After the vessel passed. the picketboat en-tered the slip and docked at its designated location. On these facts. we can-not find that the General Counsel proved a violation of the Act b) a prepon-derance of the evidence.DECISIONSIAIiMIENI Of) 1111 CAStRAt LP WINKI R. Administrative Law Judge: Uponcharges filed by Anchortank. Inc. (Anchortank), a corn-plaint issued by the General Counsel, and an answer filedby the Respondent labor organizations (jointly OCAW). ahearing was held in Houston, Texas, on October 25. 1977.'No jurisdictional questions were raised.Upon the entire record in the case, including my observa-tion of the demeanor of witnesses, and upon considerationof briefs, I make the following:FINDIN(iS ()F FA( I1. 111i UNFAIR IAB()OR PRACII(' ESPreliminary StatementThis case involves allegations that Respondent OCAWviolated Section 8(b)(4)(i) and (ii)(B) of the National LaborRelations Act, as amended, by certain picketing and relatedactivity in connection with a labor dispute between Re-spondent and Anchortank. Respondent struck Anchortankon September 20 and commenced picketing that same day.Anchortank is engaged in public storage operations, forcustomers, of petrochemical products in large tanks at itsterminal in Texas City, Texas. In connection with its stor-age service, Anchortank performs receiving and loading op-erations. The products stored by Anchortank are trans-ported to and from its terminal by tank trucks, railroadtank cars, pipe lines, barges, and oceangoing vessels. An-chortank does not own the products or the carriers or othertransport conveyances, and it does not make the transporta-tion arrangements.Anchortank maintains its terminal on property leasedfrom Texas City Terminal Railroad Company (TCT). Oneboundary of the terminal adjoins Dock 16. which is a pub-lic dock owned by TCT, and it is at this dock that An-chortank loads and unloads oceangoing vessels. This dockis primarily used by Anchortank and two oil companies(Texas City Refining Company and Marathon Oil Com-pany), and Anchortank's lease entitles it to use this dock onan availability basis. Apparently only one company is ableto use the dock at a time.Anchortank employees enter Dock 16 and board vesselsberthed there only during Anchortank's loading or unload-ing operations, to connect and disconnect hoses and tomonitor these operations. Their primary access to Dock 16is by a ramp which runs from inside the terminal directly tothe dock. Other access to Dock 16 is by Main Dock Road.which is a public road fronting the Anchortank terminaland its main gate and which intersects an access road run-ning parallel to the edge of the Anchortank terminal on theoutside of the property to Dock 16. At that point there is alarge concrete ramp running from the side of the accessroad to the dock. Anchortank employees do not regularlyuse this concrete ramp to enter Dock 16. as it is more con-venient for them to utilize the ramp running directly to thedock from the terminal. When oceangoing vessels aredocked at Dock 16 to discharge or take on products fromAnchortank, numbers of persons unrelated to Anchortankoperations utilize the concrete ramp for going aboard andleaving the ship. Such persons include the ship's crew, ven-All dates herein are in 1977238 NLRB No. 43290 OIL, CHEMICAL & ATOMIC WORKERSdors delivering stores and other products to the ship, com-panies making repairs and providing other services thereon.customs officials, government inspectors, and ship pilots.Oceangoing vessels operating in the port at Texas ('ityare required by law to have a licensed pilot aboard. Pilotsare transported to incoming vessels by Pilots Associationboats and, in the case of Anchortank operations, the pilotsthen disembark at Dock 16. Pilots boarding outgoing ves-sels at Dock 16 come to that dock for that purpose by goingfrom Main Dock Road onto the access road and then upthe concrete ramp to the dock. The pilotage service is ar-ranged by shipping agents for the shipping companies, andthe pilots-who are commissioned by the State of Texas-are obtained exclusively from an organization named Gal-veston-Texas City Pilots Association ("Pilots Association")with an office in Galveston. Upon arrangement with a ship-ping agent, a dispatcher of the Pilots Association sends outon a rotating basis one of the 13 pilots comprising the Asso-ciation. The shipping agent remits the fee for this pilotageservice to the Association (at rates prescribed by the State),and the Association makes a monthly pro rata distributionto the pilots of proceeds remaining after payment of theAssociation's operating expenses.The pilots of the Pilots Association comprise the mem-bership of Masters, Mates and Pilots Union, Local 100, af-filiated with International Association of Masters, Matesand Pilots. Captain Russell Bryant is head of the PilotsAssociation and chief spokesman for Local 100.The Present Disr teOn September 20, as indicated above, Respondent calleda strike of Anchortank employees and established a picketline at the terminal's main entrance on Main Dock Road.The picket sign read: "OCAW on Strike-Unfair LaborPractices." The next day. Respondent began picketing atthe base of the concrete ramp leading to Dock 16 from theaccess road whenever a vessel came to and was berthed atthat Dock for loading or unloading by Anchortank. Thepicket signs at this location bore the same legend as thesigns at Anchortank's main entrance.A day or two before the strike, Respondent Local official,Billy Jones, notified TCT President J. B. Wimberly thatRespondent would be picketing the Anchortank facilities.Wimberly told Jones that Wimberly would prefer Respon-dent to picket "only the affected industry and not tie up theentire port operation" and Wimberly testified that Respon-dent's subsequent picketing did, in effect, comply with hisrequest so to limit such activity. Respondent Local BusinessAgent John Hocking also notified Captain Bryant of thePilots Association that OCAW would be picketing the An-chortank terminal and would picket the Granheinm andother oceangoing vessels while at Dock 16 for servicing byAnchortank.Odfjell-Westfal-Larson Tankers, Inc. (Odijell). operatesas a shipping agent for Norweigian steamship companiesA/S Rederiet Odfjell (which owns oceangoing vessels Bow,Rogn and Bow Queen) and Westfal Larson & Co. (Larson,which owns oceangoing vessel Hardanger). On September22, Odfjell brought the Bow Rogn to Dock 16 for loading byAnchortank, and on September 25 the Bow Queen alsodocked there for such purpose. Respondent picketed at theconcrete ramp while these vessels were at the dock. Becauseof that picket line, the pilot assigned to steer the Bow Queenon its departure from Dock 16 boarded the vessel from atug boat after the Bow Queen cast off, rather than take hisusual boarding route via the concrete ramp to the dock.While the Bow Queen was preparing to sail from Dock 16on that occasion. Respondent International RepresentativeDavid Nible patrolled in a small water craft parallel to thevessel, and he displayed a picket sign reading, "To the Pub-lic. OCAW Local 4-449 on strike against Anchortank.OCAW Local 4-449 does not have a dispute with any otheremployer."Captain Bryant called a meeting of the pilots on aboutSeptember 27, and they decided they would board vessels atDock 16 by way of the concrete ramp as they always haddone but that they would not go to work if the pickets atthat station requested them not to cross the picket line.During this period Bryant called Respondent Representa-tive Nible to inquire whether Respondent would issuepasses to the pilots to cross the picket line at the concreteramp as Respondent had done on the occasion of anotherdispute. Nible refused, and he did not tell Bryant that thepicket line was addressed only to Anchortank employeesand not to the pilots. Nible testified, in effect, that he didnot want the pilots crossing the picket line at the dock.On September 27. Robert Mosely (an employee of ship-ping agent Odfjell) called the Pilots Association to arrangepilotage for the Hardanger, which was scheduled to take oncargo from Anchortank at Dock 16. Captain Bryant toldMosely that the pilots would not take the ship in or out ofthe dock because they would not cross the picket line at theconcrete ramp, and the Hardanger did not enter. Bryantalso advised TCT President Wimberly that the pilots wouldnot handle vessels at Dock 16 while doing business therewith Anchortank. For the same reason, on or about Sep-tember 29, Moselyv was unable to obtain a pilot for anothervessel owned by A/S Rederiet Odfjell. which was scheduledto take on cargo from Anchortank.On October 3. Respondent Representative Nible sent thefollowing letter to International Organization of Masters,Mates and Pilots, Offshore Division (the pilot's bargainingrepresentative):Please be advised that OCAW Local 4-449 is onstrike against Anchortank, Inc. We will be engaged inpicketing Dock 16 in Texas City, Texas during thetime vessels are docked at that dock for the purpose ofloading, or unloading products for Anchortank. Wewould request that your organization respect ourpicket line to whatever extent you are permitted to doso.We have entered into an agreement that we will notpicket any vessel after it leaves Dock 16 and will honorthat agreement. In that regard Anchortank has agreedto notify us of' the time vessels are leaving the dock.This letter is written for the sole purpose of clarify-ing our legal status regarding such picketing, and is notto be construed as an admission that any section of theNational labor Relations, as amended, has been vio-lated.The record discloses. in effect, that all alleged unlawfulpicketing or patrolling ceased on October 6, 1977, when the291 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard obtained a temporary order restraining conduct vio-lative of Section 8(b)(4)(i) and (ii)(B) of the Act and requir-ing Respondent to advise the Pilots Association, amongothers, that Respondent had no objection to these otherpersons performing their usual and customary duties inconnection with vessels at Dock 16 for Anchortank services.Respondent, on October 6, also changed the picket signsdisplayed at the concrete ramp to contain the same legendas appeared on the patrol boat signs. The pilots thereuponadvised all affected parties that they would-and theydid-recommence pilotage service for vessels docking atDock 16 for Anchortank services.DiscussionThe General Counsel contends that the various shipown-ers, shipping agents, pilots association, and pilots bargain-ing representatives are neutral entities and that Respondentviolated Section 8(b)(4)(i) and (ii)(B) by seeking to enmeshand, in fact, enmeshing them in its dispute with An-chortank. Respondent's principal objective, it plainly ap-pears so far as the dock picketing was concerned, was to cutoff Anchortank operations with oceangoing vessels at thatlocation by inducing pilots to withhold their services at thatdock respecting Anchortank operations. Respondentclaims, however, that it was entitled so to induce the pilotsas an aspect of its picketing in support of its primary strikeagainst Anchortank. Respondent relies, in this connection,on Local 761, International Union of Electrical, Radio Ma-chine Workers, AFL-CIO (General Electric Company) v.N.L.R.B., 366 U.S. 667 (1961); and United Steelworkers ofAmerica, AFL-CIO [Carrier Corp.] v. N.L.R.B., 376 U.S.492 (1964).The General Electric case involved the lawfulness of pick-eting at a separate, marked gate used exclusively by em-ployees of independent contractors who worked on thestruck employer's premises. Adopting the test enunciated ina similar case by the Court of Appeals for the Second Cir-cuit,2the Supreme Court held that picketing at a separate,marked gate for nonstruck independent contractors wouldviolate the relevant secondary boycott provision of the Actonly if, among other things, it appears that "the work doneby the men who use the gate ... be unrelated to the normaloperations of the [struck] employer" (366 U.S. at 681).The Carrier case involved picketing in support of a pri-mary strike against Carrier. The picketing under consider-ation there occurred from a railroad gate used exclusivelyby railroad personnel to a railroad spur track located on aright-of-way owned by the railroad and adjacent to thestruck employer's premises. Carrier (as did three other em-ployers) used the railroad freight services for deliveries andremovals in connection with its normal operations. On theoccasion in question, a switch engine manned by railroadpersonnel undertook to pick up some loaded cars at theCarrier plant and to deliver a number of empty cars. Unionpickets sought to obstruct these operations at the railroadgate. In sustaining the Board's dismissal of an 8(b)(4) alle-gation, the Court stated as follows (376 U.S. at 498 499):2 United Steelworkers of America, AFL-CIO v. N.L.R. B., 289 F.2d 591,595 (C.A. 2, 1961).We think General Electric's construction of the provisoto § 8(b)(4)(B) is sound and we will not disturb it. Theprimary strike. which is protected by the proviso, isaimed at applying economic pressure by halting theday-to-day operations of the struck employer. ButCongress not only preserved the right to strike; it alsosaved "primary picketing" from the secondary ban.Picketing has traditionallybeen a major weapon to im-plement the goals of a strike and has characteristicallybeen aimed at all those approaching the situs whosemission is selling, delivering or otherwise contributingto the [primary employer's] operations which the strikeis endeavoring to halt. In light of this traditional goalof primary pressures we think Congress intended topreserve the right to picket during a strike a gate re-served for employees of neutral delivery men furnish-ing day-to-day service essential to the [employer's]regular operations.And with respect to Carrier's contention that the railroadgate was not on its property, the Court continued (376 U.S.at 499-500):Nor may the General Electric case be put aside forthe reason that the picketed gate in the present casewas located on property owned by New York CentralRailroad and not upon property owned by the primaryemployer. The location of the picketing is an importantbut not decisive factor, and in this case we agree withJudge Lumbard that the location of the picketed gateupon New York Central property has little, if any, sig-nificance:"In this case, it is undisputed that the railroad'soperations for Carrier were in furtherance of Carri-er's normal business. It is equally' clear from the rec-ord that the picketing employees made no attempt tointerfere with any of the railroad's operations forplants other than Carrier. The railroad employeeswere not encouraged to, nor did they, refuse to servethe other plants. The picketing was designed to ac-complish no more than picketing outside one of Car-ner's own delivery entrances might have accom-plished. Because the fence surrounding the railroad'sright of way was a continuation of the fence sur-rounding the Carrier plant, there was no other place\where the union could have brought home to therailroad workers servicing Carrier its dispute withCarrier." 311 F.2d 135, 154.The railroad gate adjoined company property and wasin fact the railroad entrance gate to the Carrier plant.For the purposes of § 8(b)(4) picketing at a situs soproximate and related to the employer's day-to-dayoperations is no more illegal than if it had occurred ata gate owned by Carrier.The picketing and patrolling at Dock 16 occurred onlywhile those facilities were in use by Anchortank-servicedvessels and it is not contended that Respondent picketed ortook any other action to impede operations of the two oilcompanies that use that dock at other times. Nor does theGeneral Counsel contend that the Union sought to interferewith operations of the oceangoing vessels involved here, ex-cept as they approached. were berthed at, and left Dock 16292 OIL, CHEMICAL & ATOMIC WORKERSfor loading or unloading by Anchortank. The pilots, theoceangoing vessels and the shipping agents all contributed,in the language of the General Electric case, "to the opera-tions which the strike [against Anchortank] is endeavoringto halt." To the extent that the striking and related activitysought to induce the vessels and pilots to withhold suchcontributions to Anchortank operations, I also am satisfied,in the language of Carrier, that such activity "was designedto accomplish no more than picketing outside one of ...[Anchortank's] delivery entrances might have accom-plished."The General Electric and Carrier cases are controllinghere, and I accordingly conclude that Respondent, in con-nection with its primary picketing of Anchortank, did notviolate the Act by inducing the vessels and pilots to with-hold services at Dock 16 respecting Anchortank operations.A different situation might exist respecting vendors, suppli-ers. and other persons who use the concrete ramp to thedock to board vessels at Dock 16 for business reasons notrelated to the Anchortank operations, even though the ves-sels are berthed there for Anchortank operations. The dockmight constitute a common situs as to such non-An-chortank matters to which VMoore Drydock5criteria mightSailors' Union of the Pacific, AFL (Moore Dn, Dock Co 1 92 NLRB 547,549 (1950); General Electric Company. supra, 366 L.S. at 676 677; Seafarers'apply. However, the complaint, in my opinion. does notreally cover the vendor, et al. situations, and I cannot saythat these other situations were independently and fully liti-gated.CONCI.USIONS OF LAWU1. Respondent International and Local are labor organi-zations within the meaning of Section 2(5) of the Act.2. Respondent International and Local have not violatedthe Act in any respect alleged in the complaint.Upon the foregoing findings, conclusions of law. and theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDER4The complaint is dismissed.International U'nion of North America, A tlanti and Gulf District, Harbor andInland Water!qass Division, AFL CIO [Superior Derrick Corporation] v.N.L.R.B, 273 F.2d 891, 895 897 (CA 5, 1960), cert. denied 364 U.S. 816'In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and the recommended Order herein shall. as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.293